DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/17/2022 has been entered.
Claims 1, 3, 12, 13, 21, 22, and 30 are amended
Claims 1-30 are pending 

Response to Arguments
1.) Applicant’s arguments filed on 7/17/2022 regarding 35 U.S.C. 103 rejection of claim 3 has been fully considered but, is not persuasive. 	In the remarks, applicant argues Ayaman does not teach the limitation, “information identifying an action performed by the mobile device in response to the command issued by the flashing source”. Rather, Ayaman simply discloses writing replacement firmware…”The examiner respectfully disagrees with the applicant. Figure 4A, step 418 and paragraphs 0024 and 0074 disclose that in response to an instruction[i.e. command], replacement firmware is written[i.e. action performed] by the flasher module, wherein validation of the received replacement firmware is dependent on validation of the checksum and integrity[i.e. identifying elements]

2.) Applicant’s amendment to claims 1, 12, 21, and 30 filed on 7/17/2022 regarding “flashing information that comprises: flashing source information identifying a flashing source; information identifying one or more commands issued by the flashing source; and information identifying one or more actions performed by the mobile device in response to each of the identified one or more commands;” necessitated the new ground(s) of rejection presented in this Office action. Therefore, Applicant's arguments with respect to claims 1-30 have been considered but are moot in view of the new ground(s) of rejection. 







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.) Claims 1-3, 11-13, 20-22, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170093582, Keidar in view of US 20140317612, Ayanam

 	In regards to claim 1, Keidar teaches a method of operating a mobile device, comprising: collecting, by a processor in the mobile device, flashing information(US 20170093582, Keidar, para. 0003, where a secure boot system uses write-once memory to store certificate digest[i.e. collect] certificate digest information[i.e. flashing information]) that comprises: 
flashing source information identifying a flashing source(US 20170093582, Keidar, para. 0046, where a flash digest uses information identifying a product and/or manufacturer); information identifying one or more commands issued by the flashing source(US 20170093582, Keidar, para. 0012, where instructions[i.e. commands] for performing a booting process are verified[i.e. identified] by use of a signed certificate based on the instruction); storing, by the processor, the collected flashing information in a secure area of the mobile device(US 20170093582, Keidar, para. 0046, where the certificate digest[i.e. flashing information] is stored write-once memory[i.e. secure area, protected from data overwrites]); generating, by the processor on each reboot of the mobile device, an evaluation result based on flashing information stored in the secure area of the mobile device and information stored in a secured action-command information structure(US 20170093582, Keidar, para. 0016, 0018, where a re-boot may be initiated by instructions[i.e. commands] stored in read-only memory[i.e. action-command structure] and the digest processor configured to re-calculate the digest and comparing it to the stored digest[i.e. stored flashing information]); and 	Keidar does not teach information identifying one or more actions performed by the mobile device in response to each of the identified one or more commands; 	selectively setting, by the processor based on the evaluation result, a tampered flag or bit in the secure area of the mobile device based on the evaluation result; and performing, by the processor, a responsive actuation operation in response to determining that the tampered flag or bit has been set 	However, Ayanam teaches information identifying one or more actions performed by the mobile device in response to each of the identified one or more commands(see US 20140317612, Ayanam, para. 0074, fig. 4A, step 418 and fig. 4B, step 430, where an instruction[i.e. command] may be received that causes firmware to be updated during a flashing process and subsequently validating the replacement firmware, wherein the process of validation includes a checksum and integrity information that implicitly identify the performed action);selectively setting, by the processor based on the evaluation result, a tampered flag or bit in the secure area of the mobile device based on the evaluation result(see US 20140317612, Ayanam, para. 0093, where a validity flag is set based on the critical information being valid); and performing, by the processor, a responsive actuation operation in response to determining that the tampered flag or bit has been set(see US 20140317612, Ayanam, para. 0093 and fig. 8B, step 856, response to the flag of the critical information being set, the BMC is rebooted). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Keidar with the teaching of Ayanam because a user would have been motivated to use the critical information supplied to a flasher module, taught by Ayanam, to manage firmware updates in order to perform system reboot operations, taught by Keidar (see Ayanam, para. 0004)
  
 	In regards to claim 2, the combination of Keidar and Ayanam teach the method of claim 1, wherein collecting flashing information comprises at least one or more of: collecting flashing information in response to detecting an erase command in a boot sequence (see US 20140317612, Ayanam, fig. 8B, step 840, where a block is erase and a corresponding block of replacement firmware acquired during the flashing process is written[i.e. collected] to the block and subsequently followed by a reboot[856]); collecting flashing information in response to detecting a program command in the boot sequence; collecting flashing information in response to detecting a software update image from an over-the-air update server(see US 20140317612, Ayanam, para. 0050 and fig. 4A, in response to receiving replacement firmware[i.e. 414, software update], new critical information[i.e. flashing information] is additionally received during the flashing process[416], where in the information may be received via a wireless network[i.e. over-the-air]); or collecting flashing information in response to determining that a primary bootloader (PBL) of a secure boot feature of the mobile device failed to verify a secondary bootloader (SBL) and the mobile device has commenced entering emergency download mode (EDL).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Keidar with the teaching of Ayanam because a user would have been motivated to use the critical information supplied to a flasher module, taught by Ayanam, to manage firmware updates in order to perform system reboot operations, taught by Keidar (see Ayanam, para. 0004) 

 	In regards to claim 3, the combination of Keidar and Ayanam teach the method of claim 1, wherein collecting flashing information further comprises collecting at least one or more of: 

a result generated in the mobile device from performance of the command issued by the flashing source(US 20170093582, Keidar, para. 0016, 0018, where a re-boot may be initiated by instructions[i.e. commands] stored in read-only memory[i.e. action-command structure] and the digest processor configured to re-calculate the digest and comparing it[i.e. result] to the stored digest[i.e. stored flashing information]); or a number of times that flashing operations have been detected on the mobile device over a period of time. 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Keidar with the teaching of Ayanam because a user would have been motivated to use the critical information supplied to a flasher module, taught by Ayanam, to manage firmware updates in order to perform system reboot operations, taught by Keidar (see Ayanam, para. 0004)
  
 	In regards to claim 11, the combination of Keidar and Ayanam teach the method of claim 1, wherein storing the collected flashing information in the secure area of the mobile device comprises storing flash control information in the secure area: during a first bootup of the mobile device; when secure boot is enabled; or during the provisioning of secure areas of the mobile device(see US 20140317612, Ayanam, para. 0088, where backup critical information is made as read-only during a flashing process by making storing the back-up information as protected[i.e. secure]).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Keidar with the teaching of Ayanam because a user would have been motivated to use the critical information supplied to a flasher module, taught by Ayanam, to manage firmware updates in order to perform system reboot operations, taught by Keidar (see Ayanam, para. 0004)
 	In regards to claim 12, Keidar teaches a mobile device, comprising: a hardware processor configured with processor-executable software instructions to: collect flashing information (US 20170093582, Keidar, para. 0003, where a secure boot system uses write-once memory to store certificate digest[i.e. collect] certificate digest information[i.e. flashing information]), the collected flashing information comprises: flashing source information identifying a flashing source(US 20170093582, Keidar, para. 0046, where a flash digest uses information identifying a product and/or manufacturer); 
information identifying one or more commands issued by the flashing source(US 20170093582, Keidar, para. 0012, where instructions[i.e. commands] for performing a booting process are verified[i.e. identified] by use of a signed certificate based on the instruction); and 
information identifying one or more actions performed by the mobile device in response to each of the identified one or more commands(see US 20140317612, Ayanam, para. 0074, fig. 4A, step 418 and fig. 4B, step 430, where an instruction[i.e. command] may be received that causes firmware to be updated during a flashing process and subsequently validating the replacement firmware, wherein the process of validation includes a checksum and integrity information that implicitly identify the performed action);store the collected flashing information in a secure area of the mobile device(US 20170093582, Keidar, para. 0046, where the certificate digest[i.e. flashing information] is stored write-once memory[i.e. secure area, protected from data overwrites]); generate, on each reboot of the mobile device, an evaluation result based on flashing information stored in the secure area of the mobile device and information stored in a secured action-command information structure(US 20170093582, Keidar, para. 0016, 0018, where a re-boot may be initiated by instructions[i.e. commands] stored in read-only memory[i.e. action-command structure] and the digest processor configured to re-calculate the digest and comparing it to the stored digest[i.e. stored flashing information]);  	Keidar does not teach selectively set, based on the evaluation result, a tampered flag or bit in the secure area of the mobile device based on the evaluation result; and perform a responsive actuation operation in response to determining that the tampered flag or bit has been set 	However, Ayanam teaches selectively set, based on the evaluation result, a tampered flag or bit in the secure area of the mobile device based on the evaluation result(see US 20140317612, Ayanam, para. 0093, where a validity flag is set based on the critical information being valid); and perform a responsive actuation operation in response to determining that the tampered flag or bit has been set(see US 20140317612, Ayanam, para. 0093 and fig. 8B, step 856, response to the flag of the critical information being set, the BMC is rebooted).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Keidar with the teaching of Ayanam because a user would have been motivated to use the critical information supplied to a flasher module, taught by Ayanam, to manage firmware updates in order to perform system reboot operations, taught by Keidar (see Ayanam, para. 0004) 
 	In regards to claim 13, the combination of Keidar and Ayanam teach the mobile device of claim 12, wherein the hardware processor is configured with processor-executable software instructions to collect flashing information by one or more of: collecting flashing information in response to detecting an erase command in a boot sequence(see US 20140317612, Ayanam, fig. 8B, step 840, where a block is erase and a corresponding block of replacement firmware acquired during the flashing process is written[i.e. collected] to the block and subsequently followed by a reboot[856]); collecting flashing information in response to detecting a program command in the boot sequence; collecting flashing information in response to detecting a software update image from an over-the-air update server(see US 20140317612, Ayanam, para. 0050 and fig. 4A, in response to receiving replacement firmware[i.e. 414, software update], new critical information[i.e. flashing information] is additionally received during the flashing process[416], where in the information may be received via a wireless network[i.e. over-the-air]);  47 collecting flashing information in response to determining that a primary bootloader (PBL) of a secure boot feature of the mobile device failed to verify a secondary bootloader (SBL) and the mobile device has commenced entering emergency download mode (EDL); collecting a result generated in the mobile device from performance of the command issued by the flashing source; or collecting a number of times that flashing operations have been detected on the mobile device over a period of time. 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Keidar with the teaching of Ayanam because a user would have been motivated to use the critical information supplied to a flasher module, taught by Ayanam, to manage firmware updates in order to perform system reboot operations, taught by Keidar (see Ayanam, para. 0004)  
 	In regards to claim 20, the combination of Keidar and Ayanam teach the mobile device of claim 12, wherein the hardware processor is configured with processor-executable software instructions to store the collected flashing information in the secure area of the mobile device by storing flash control information in the secure area: during a first bootup of the mobile device; when secure boot is enabled; or during the provisioning of secure areas of the mobile device(see US 20140317612, Ayanam, para. 0088, where backup critical information is made as read-only during a flashing process by making storing the back-up information as protected[i.e. secure]). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Keidar with the teaching of Ayanam because a user would have been motivated to use the critical information supplied to a flasher module, taught by Ayanam, to manage firmware updates in order to perform system reboot operations, taught by Keidar (see Ayanam, para. 0004)
 	In regards to claim 21, Keidar teaches a non-transitory computer readable storage medium having stored thereon processor-executable software instructions configured to cause a processor in a mobile device to perform operations comprising: collecting flashing information(US 20170093582, Keidar, para. 0003, where a secure boot system uses write-once memory to store certificate digest[i.e. collect] certificate digest information[i.e. flashing information]); storing the collected flashing information in a secure area of the mobile device(US 20170093582, Keidar, para. 0046, where the certificate digest[i.e. flashing information] is stored write-once memory[i.e. secure area, protected from data overwrites]); generating, on each reboot of the mobile device, an evaluation result based on flashing information stored in the secure area of the mobile device and information stored in a secured action-command information structure(US 20170093582, Keidar, para. 0016, 0018, where a re-boot may be initiated by instructions[i.e. commands] stored in read-only memory[i.e. action-command structure] and the digest processor configured to re-calculate the digest and comparing it to the stored digest[i.e. stored flashing information]);  	Keidar does not teach selectively setting, based on the evaluation result, a tampered flag or bit in the secure area of the mobile device based on the evaluation result; and  50performing a responsive actuation operation in response to determining that the tampered flag or bit has been set 	However, Ayanam teaches selectively setting, based on the evaluation result, a tampered flag or bit in the secure area of the mobile device based on the evaluation result(see US 20140317612, Ayanam, para. 0093, where a validity flag is set based on the critical information being valid); and  50performing a responsive actuation operation in response to determining that the tampered flag or bit has been set(see US 20140317612, Ayanam, para. 0093 and fig. 8B, step 856, response to the flag of the critical information being set, the BMC is rebooted). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Keidar with the teaching of Ayanam because a user would have been motivated to use the critical information supplied to a flasher module, taught by Ayanam, to manage firmware updates in order to perform system reboot operations, taught by Keidar (see Ayanam, para. 0004)  
 	In regards to claim 22, the combination of Keidar and Ayanam teach the non-transitory computer readable storage medium of claim 21, wherein the stored processor-executable software instructions are configured to cause a processor to perform operations such that collecting flashing information comprises at least one or more of: collecting flashing information in response to detecting an erase command in a boot sequence(see US 20140317612, Ayanam, fig. 8B, step 840, where a block is erase and a corresponding block of replacement firmware acquired during the flashing process is written[i.e. collected] to the block and subsequently followed by a reboot[856]); collecting flashing information in response to detecting a program command in the boot sequence; collecting flashing information in response to detecting a software update image from an over-the-air update server(see US 20140317612, Ayanam, para. 0050 and fig. 4A, in response to receiving replacement firmware[i.e. 414, software update], new critical information[i.e. flashing information] is additionally received during the flashing process[416], where in the information may be received via a wireless network[i.e. over-the-air]); collecting flashing information in response to determining that a primary bootloader (PBL) of a secure boot feature of the mobile device failed to verify a secondary bootloader (SBL) and the mobile device has commenced entering emergency download mode (EDL); collecting a result generated in the mobile device from performance of the command issued by the flashing source; or collecting a number of times that flashing operations have been detected on the mobile device over a period of time.  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Keidar with the teaching of Ayanam because a user would have been motivated to use the critical information supplied to a flasher module, taught by Ayanam, to manage firmware updates in order to perform system reboot operations, taught by Keidar (see Ayanam, para. 0004)
 	In regards to claim 29, the combination of Keidar and Ayanam teach the non-transitory computer readable storage medium of claim 21, wherein the stored processor-executable software instructions are configured to cause a processor to perform operations such that storing the collected flashing information in the secure area of the mobile device comprises storing flash control information in the secure area: during a first bootup of the mobile device; when secure boot is enabled; or during the provisioning of secure areas of the mobile device(see US 20140317612, Ayanam, para. 0088, where backup critical information is made as read-only during a flashing process by making storing the back-up information as protected[i.e. secure]). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Keidar with the teaching of Ayanam because a user would have been motivated to use the critical information supplied to a flasher module, taught by Ayanam, to manage firmware updates in order to perform system reboot operations, taught by Keidar (see Ayanam, para. 0004)  
 	In regards to claim 30, Keidar teaches a mobile device, comprising: means for collecting flashing information(US 20170093582, Keidar, para. 0003, where a secure boot system uses write-once memory to store collect certificate digest[i.e. collect] certificate digest information[i.e. flashing information]), the collected flashing information comprising: flashing source information identifying a flashing source(US 20170093582, Keidar, para. 0046, where a flash digest uses information identifying a product and/or manufacturer); information identifying one or more commands issued by the flashing source(US 20170093582, Keidar, para. 0012, where instructions[i.e. commands] for performing a booting process are verified[i.e. identified] by use of a signed certificate based on the instruction); and information identifying one or more actions performed by the mobile device in response to each of the identified one or more commands(see US 20140317612, Ayanam, para. 0074, fig. 4A, step 418 and fig. 4B, step 430, where an instruction[i.e. command] may be received that causes firmware to be updated during a flashing process and subsequently validating the replacement firmware, wherein the process of validation includes a checksum and integrity information that implicitly identify the performed action);means for storing the collected flashing information in a secure area of the mobile device(US 20170093582, Keidar, para. 0046, where the certificate digest[i.e. flashing information] is stored write-once memory[i.e. secure area, protected from data overwrites]); means for generating, on each reboot of the mobile device, an evaluation result based on flashing information stored in the secure area of the mobile device and information stored in a secured action-command information structure (US 20170093582, Keidar, para. 0016, 0018, where a re-boot may be initiated by instructions[i.e. commands] stored in read-only memory[i.e. action-command structure] and the digest processor configured to re-calculate the digest and comparing it to the stored digest[i.e. stored flashing information]);  	Keidar does not teach means for selectively setting, based on the evaluation result, a tampered flag or bit in the secure area of the mobile device based on the evaluation result; and means for performing a responsive actuation operation in response to determining that the tampered flag or bit has been set 	However, Ayanam teaches means for selectively setting, based on the evaluation result, a tampered flag or bit in the secure area of the mobile device based on the evaluation result(see US 20140317612, Ayanam, para. 0093, where a validity flag is set based on the critical information being valid); and means for performing a responsive actuation operation in response to determining that the tampered flag or bit has been set(see US 20140317612, Ayanam, para. 0093 and fig. 8B, step 856, response to the flag of the critical information being set, the BMC is rebooted). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Keidar with the teaching of Ayanam because a user would have been motivated to use the critical information supplied to a flasher module, taught by Ayanam, to manage firmware updates in order to perform system reboot operations, taught by Keidar (see Ayanam, para. 0004)



2.) Claims 4, 5, 14, 15, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170093582, Keidar in view of US 20140317612, Ayanam and further in view US 20030014663, Sormunen

 	In regards to claim 4, the combination of Keidar and Ayanam teach the method of claim 1. The combination of Keidar and Ayanam do not teach wherein the secured action-command information structure stores values hashed with an International Mobile Equipment Identity (IMEI) number or a hardware key (HW key) in an instruction memory or another secure area of the mobile device; and wherein generating, on each reboot of the mobile device, the evaluation result based on flashing information stored in the secure area of the mobile device and information stored in the secured action-command information structure to generate the evaluation result comprises comparing flashing information stored in the secure area of the mobile device with a value hashed with the IMEI number or the HW key in the instruction memory or other secure area of the mobile device 	However, Sormunen teaches wherein the secured action-command information structure stores values hashed with an International Mobile Equipment Identity (IMEI) number or a hardware key (HW key) in an instruction memory or another secure area of the mobile device(see US 20030014663, Sormunen, para. 0034, where a hash is generated from a plurality of parameters consisting of the IMEI, wherein the information is stored in a programmable read-only memory); and wherein generating, on each reboot of the mobile device, the evaluation result based on flashing information stored in the secure area of the mobile device and information stored in the secured action-command information structure to generate the evaluation result comprises comparing flashing information stored in the secure area of the mobile device with a value hashed with the IMEI number or the HW key in the instruction memory or other secure area of the mobile device (see US 20030014663, Sormunen, para. 0014 and 0047 and fig. 6, where a boot-up consists of a 2-step process involving verification check-up steps using the hash value, wherein the hash is compared[i.e. evaluated] with data).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Keidar and Ayanam with the teaching of Sormunen because a user would have been motivated to protect the boot process, taught by Ayanam, by applying check-up data, taught by Sormunen, in order insure the trustworthiness of the boot program from malicious attacks(see Sormunen, para. 0014)
 
 	In regards to claim 5, the combination of Keidar and Ayanam teach the method of claim 1. The combination of Keidar and Ayanam do not teach wherein generating, on each reboot of the mobile device, the evaluation result based on flashing information stored in the secure area of the mobile device and information stored in the secured action-command information structure comprises: comparing, on each reboot, flashing information stored in the secure area with the information stored in the secured action-command information structure to determine whether flashing operations completed most recently were non- benign 	However, Sormunen teaches wherein generating, on each reboot of the mobile device, the evaluation result based on flashing information stored in the secure area of the mobile device and information stored in the secured action-command information structure comprises: comparing, on each reboot, flashing information stored in the secure area with the information stored in the secured action-command information structure to determine whether flashing operations completed most recently were non- benign (see US 20030014663, Sormunen, para. 0014 and 0047, where hash information, associated with the boot-up process, is compared to determine if data information can be trusted or not[i.e. non-benign]). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Keidar and Ayanam with the teaching of Sormunen because a user would have been motivated to protect the boot process, taught by Ayanam, by applying check-up data, taught by Sormunen, in order insure the trustworthiness of the boot program from malicious attacks(see Sormunen, para. 0014)
  
 	In regards to claim 14, the combination of Keidar and Ayanam teach the mobile device of claim 12. The combination of Keidar and Ayanam do not teach wherein the secured action-command information structure stores values hashed with an International Mobile Equipment Identity (IMEI) number or a hardware key (HW key) in an instruction memory or another secure area of the mobile device; and wherein the hardware processor is configured with processor-executable software instructions to generate, on each reboot of the mobile device, the evaluation result based on flashing information stored in the secure area of the mobile device and information stored in the secured action-command information structure by comparing flashing information stored in the secure area of the mobile device with a value hashed with the IMEI number or the HW key in the instruction memory or other secure area of the mobile device 	However, Sormunen teaches wherein the secured action-command information structure stores values hashed with an International Mobile Equipment Identity (IMEI) number or a hardware key (HW key) in an instruction memory or another secure area of the mobile device(see US 20030014663, Sormunen, para. 0034, where a hash is generated from a plurality of parameters consisting of the IMEI, wherein the information is stored in a programmable read-only memory); and wherein the hardware processor is configured with processor-executable software instructions to generate, on each reboot of the mobile device, the evaluation result based on flashing information stored in the secure area of the mobile device and information stored in the secured action-command information structure by comparing flashing information stored in the secure area of the mobile device with a value hashed with the IMEI number or the HW key in the instruction memory or other secure area of the mobile device (see US 20030014663, Sormunen, para. 0014 and 0047 and fig. 6, where a boot-up consists of a 2-step process involving verification check-up steps using the hash value, wherein the hash is compared[i.e. evaluated] with data). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Keidar and Ayanam with the teaching of Sormunen because a user would have been motivated to protect the boot process, taught by Ayanam, by applying check-up data, taught by Sormunen, in order insure the trustworthiness of the boot program from malicious attacks(see Sormunen, para. 0014)  
 	In regards to claim 15, the combination of Keidar and Ayanam teach the mobile device of claim 12. The combination of Keidar and Ayanam do not teach wherein the hardware processor is configured with processor-executable software instructions to generate, on each reboot of the mobile device, flashing information stored in the secure area of the mobile device and information stored in the secured action-command information structure by: comparing, on each reboot, flashing information stored in the secure area with the information stored in the secured action-command information structure to determine whether flashing operations completed most recently were non- benign 	However, Sormunen teaches wherein the hardware processor is configured with processor-executable software instructions to generate, on each reboot of the mobile device, flashing information stored in the secure area of the mobile device and information stored in the secured action-command information structure by: comparing, on each reboot, flashing information stored in the secure area with the information stored in the secured action-command information structure to determine whether flashing operations completed most recently were non- benign(see US 20030014663, Sormunen, para. 0014 and 0047, where hash information, associated with the boot-up process, is compared to determine if data information can be trusted or not[i.e. non-benign]). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Keidar and Ayanam with the teaching of Sormunen because a user would have been motivated to protect the boot process, taught by Ayanam, by applying check-up data, taught by Sormunen, in order insure the trustworthiness of the boot program from malicious attacks(see Sormunen, para. 0014)
 	In regards to claim 23, the combination of Keidar and Ayanam teach the non-transitory computer readable storage medium of claim 21. The combination of Keidar and Ayanam do not teach wherein the stored processor-executable software instructions are configured to cause a processor to perform operations such that: the secured action-command information structure stores values hashed 51with an International Mobile Equipment Identity (IMEI) number or a hardware key (HW key) in an instruction memory or another secure area of the mobile device; and generating, on each reboot of the mobile device, the evaluation result based on flashing information stored in the secure area of the mobile device and information stored in the secured action-command information structure comprises comparing flashing information stored in the secure area of the mobile device with a value hashed with the IMEI number or the HW key in the instruction memory or other secure area of the mobile device 	However, Sormunen teaches wherein the stored processor-executable software instructions are configured to cause a processor to perform operations such that: the secured action-command information structure stores values hashed 51Attorney Docket No. 192091 with an International Mobile Equipment Identity (IMEI) number or a hardware key (HW key) in an instruction memory or another secure area of the mobile device(see US 20030014663, Sormunen, para. 0034, where a hash is generated from a plurality of parameters consisting of the IMEI, wherein the information is stored in a programmable read-only memory); and generating, on each reboot of the mobile device, the evaluation result based on flashing information stored in the secure area of the mobile device and information stored in the secured action-command information structure comprises comparing flashing information stored in the secure area of the mobile device with a value hashed with the IMEI number or the HW key in the instruction memory or other secure area of the mobile device(see US 20030014663, Sormunen, para. 0014 and 0047 and fig. 6, where a boot-up consists of a 2-step process involving verification check-up steps using the hash value, wherein the hash is compared[i.e. evaluated] with data).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Keidar and Ayanam with the teaching of Sormunen because a user would have been motivated to protect the boot process, taught by Ayanam, by applying check-up data, taught by Sormunen, in order insure the trustworthiness of the boot program from malicious attacks(see Sormunen, para. 0014) 
 	In regards to claim 24, the combination of Keidar and Ayanam teach the non-transitory computer readable storage medium of claim 21. The combination of Keidar and Ayanam do not teach wherein the stored processor-executable software instructions are configured to cause a processor to perform operations such that generating, on each reboot of the mobile device, the evaluation result based on flashing information stored in the secure area of the mobile device and information stored in the secured action-command information structure comprises: 
comparing, on each reboot, flashing information stored in the secure area with the information stored in the secured action-command information structure to determine whether flashing operations completed most recently were non- benign 	However, Sormunen teaches wherein the stored processor-executable software instructions are configured to cause a processor to perform operations such that generating, on each reboot of the mobile device, the evaluation result based on flashing information stored in the secure area of the mobile device and information stored in the secured action-command information structure comprises: comparing, on each reboot, flashing information stored in the secure area with the information stored in the secured action-command information structure to determine whether flashing operations completed most recently were non- benign(see US 20030014663, Sormunen, para. 0014 and 0047, where hash information, associated with the boot-up process, is compared to determine if data information can be trusted or not[i.e. non-benign]). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Keidar and Ayanam with the teaching of Sormunen because a user would have been motivated to protect the boot process, taught by Ayanam, by applying check-up data, taught by Sormunen, in order insure the trustworthiness of the boot program from malicious attacks(see Sormunen, para. 0014)

3.) Claims 6, 16, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170093582, Keidar in view of US 20140317612, Ayanam and further in view US 20060107032, Paaske

 	In regards to claim 6, the combination of Keidar and Ayanam teach the method of claim 1. The combination of Keidar and Ayanam does not teach wherein storing the collected flashing information in 45the secure area of the mobile device comprises: incrementing a flashing counter in the secure area of the mobile device that identifies a number of times that flashing operations have been detected on the mobile device 	However, Paaske teaches wherein storing the collected flashing information in 45Attorney Docket No. 192091 the secure area of the mobile device comprises: incrementing a flashing counter in the secure area of the mobile device that identifies a number of times that flashing operations have been detected on the mobile device(see US 20060107032, Paaske, para. 0196, where a counter is incremented each time an authentication and encryption operation is performed).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Keidar and Ayanam with the teaching of Paaske because a user would have been motivated to enhance the protection of the system taught by Ayanam by utilizing an instruction memory storing operating code and a cryptographic engine in order to authenticate the operating code and protect the system from unauthorized tampering(see Paaske, para. 0028) 

 	In regards to claim 16, the combination of Keidar and Ayanam teach the mobile device of claim 12. The combination of Keidar and Ayanam do not teach the hardware processor is configured with processor- executable software instructions to store the collected flashing information in the secure area of the mobile device by: incrementing a flashing counter in the secure area of the mobile device that identifies a number of times that flashing operations have been detected on the mobile device 	However, Paaske teaches the hardware processor is configured with processor- executable software instructions to store the collected flashing information in the secure area of the mobile device by: incrementing a flashing counter in the secure area of the mobile device that identifies a number of times that flashing operations have been detected on the mobile device(see US 20060107032, Paaske, para. 0196, where a counter is incremented each time an authentication and encryption operation is performed). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Keidar and Ayanam with the teaching of Paaske because a user would have been motivated to enhance the protection of the system taught by Ayanam by utilizing an instruction memory storing operating code and a cryptographic engine in order to authenticate the operating code and protect the system from unauthorized tampering(see Paaske, para. 0028)
 	In regards to claim 25, the combination of Keidar and Ayanam teach the non-transitory computer readable storage medium of claim 21. The combination of Keidar and Ayanam do not teach wherein the stored processor-executable software instructions are configured to cause a processor to perform operations such that storing the collected flashing information in the secure area of the mobile device comprises: incrementing a flashing counter in the secure area of the mobile device that identifies a number of times that flashing operations have been detected on the mobile device 	However, Paaske teaches wherein the stored processor-executable software instructions are configured to cause a processor to perform operations such that storing the collected flashing information in the secure area of the mobile device comprises: incrementing a flashing counter in the secure area of the mobile device that identifies a number of times that flashing operations have been detected on the mobile device(see US 20060107032, Paaske, para. 0196, where a counter is incremented each time an authentication and encryption operation is performed). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Keidar and Ayanam with the teaching of Paaske because a user would have been motivated to enhance the protection of the system taught by Ayanam by utilizing an instruction memory storing operating code and a cryptographic engine in order to authenticate the operating code and protect the system from unauthorized tampering(see Paaske, para. 0028)


4.) Claims 7, 10, 17, 19, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170093582, Keidar in view of US 20140317612, Ayanam and further in view US 20200042306, Kiyama

 	In regards to claim 7, the combination of Keidar and Ayanam teach the method of claim 1, further comprising: wherein selectively setting the tampered flag or bit in the secure area of the mobile based on the evaluation result device comprises setting, by the processor, the tampered flag or bit in the secure area of the mobile device in response to determining that the probability value exceeds the threshold value(see US 20140317612, Ayanam, para. 0093, where a validity flag is set based on the critical information being valid); 	The combination of Keidar and Ayanam does not teach determining, by the processor based on the evaluation result, a probability value that identifies a likelihood that a detected flashing operation is an unauthorized flashing operation; and determining, by the processor, whether the probability value exceeds a threshold value; 	However, Kiyama teaches determining, by the processor based on the evaluation result, a probability value that identifies a likelihood that a detected flashing operation is an unauthorized flashing operation (see US 20200042306, Kiyama, para. 0117, where a probability is determined based on the amount of times an software update has occurred suggesting an erroneous operation[i.e. unauthorized]); and determining, by the processor, whether the probability value exceeds a threshold value(see US 20200042306, Kiyama, para. 0117, where the probability is compared to an update amount[i.e. threshold]).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Keidar and Ayanam with the teaching of Kiyama because a user would have been motivated to enhance protection of software distribution, taught by Ayanam, by tracking the amount of software downloads, taught by Kiyama, in order to minimize distribution errors(see Kiyama,para. 0007)

 	In regards to claim 10, the combination of Keidar, Ayanam and Kiyama teach the method of claim 7, wherein determining the probability value that identifies the likelihood that the detected flashing operation is the unauthorized flashing operation comprises: determining the probability value based on a number of times that flashing operations have been detected on the mobile device(see US 20200042306, Kiyama, para. 0117, where a probability is determined based on the number of times software has been updated). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Keidar and Ayanam with the teaching of Kiyama because a user would have been motivated to enhance protection of software distribution, taught by Ayanam, by tracking the amount of software downloads, taught by Kiyama, in order to minimize distribution errors(see Kiyama,para. 0007)

 	In regards to claim 17, the combination of Keidar and Ayanam teach the mobile device of claim 12, wherein the hardware processor is further configured with processor-executable software instructions to:  	wherein the hardware processor is configured with processor-executable software instructions to selectively set the tampered flag or bit in the secure area of the mobile device based on the evaluation result by setting the tampered flag or bit in the secure area of the mobile device in response to determining that the probability value exceeds the threshold value(see US 20140317612, Ayanam, para. 0093, where a validity flag is set based on the critical information being valid); and 	Ayanam does not teach determine, based on the evaluation result, a probability value that identifies a likelihood that a detected flashing operation is an unauthorized flashing operation; and determine whether the probability value exceeds a threshold value; 	However, Kiyama teaches determine, based on the evaluation result, a probability value that identifies a likelihood that a detected flashing operation is an unauthorized flashing operation(see US 20200042306, Kiyama, para. 0117, where a probability is determined based on the amount of times an software update has occurred suggesting an erroneous operation[i.e. unauthorized]); and determine whether the probability value exceeds a threshold value(see US 20200042306, Kiyama, para. 0117, where the probability is compared to an update amount[i.e. threshold]). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Keidar and Ayanam with the teaching of Kiyama because a user would have been motivated to enhance protection of software distribution, taught by Ayanam, by tracking the amount of software downloads, taught by Kiyama, in order to minimize distribution errors(see Kiyama,para. 0007)  
 	In regards to claim 19, the combination of Keidar, Ayanam and Kiyama teach the mobile device of claim 17, wherein the hardware processor is configured with processor-executable software instructions to determine the probability value that identifies the likelihood that the detected flashing operation is the unauthorized flashing operation by determining the probability value based on a number of times that flashing operations have been detected on the mobile device(see US 20200042306, Kiyama, para. 0117, where a probability is determined based on the number of times software has been updated).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Keidar and Ayanam with the teaching of Kiyama because a user would have been motivated to enhance protection of software distribution, taught by Ayanam, by tracking the amount of software downloads, taught by Kiyama, in order to minimize distribution errors(see Kiyama,para. 0007)

 	In regards to claim 26, the combination of Keidar and Ayanam teach the non-transitory computer readable storage medium of claim 21, wherein:  	the stored processor-executable software instructions are configured to cause a processor to perform operations such that selectively setting the tampered flag or bit in the secure area of the mobile device based on the evaluation result comprises setting, by the processor, the tampered flag or bit in the secure area of the mobile device in response to determining that the probability value exceeds the threshold value(see US 20140317612, Ayanam, para. 0093, where a validity flag is set based on the critical information being valid); and 	The combination of Keidar and Ayanam does not teach the stored processor-executable software instructions are configured to 52cause a processor to perform operations further comprising: determining, based on the evaluation result, a probability value that identifies a likelihood that a detected flashing operation is an unauthorized flashing operation; and determining whether the probability value exceeds a threshold value; 	However, Kiyama teaches the stored processor-executable software instructions are configured to 52cause a processor to perform operations further comprising: determining, based on the evaluation result, a probability value that identifies a likelihood that a detected flashing operation is an unauthorized flashing operation(see US 20200042306, Kiyama, para. 0117, where a probability is determined based on the amount of times an software update has occurred suggesting an erroneous operation[i.e. unauthorized]); and determining whether the probability value exceeds a threshold value(see US 20200042306, Kiyama, para. 0117, where the probability is compared to an update amount[i.e. threshold]).. 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Keidar and Ayanam with the teaching of Kiyama because a user would have been motivated to enhance protection of software distribution, taught by Ayanam, by tracking the amount of software downloads, taught by Kiyama, in order to minimize distribution errors(see Kiyama,para. 0007)
 	In regards to claim 28, the combination of Keidar, Ayanam and Kiyama teach the non-transitory computer readable storage medium of claim 26, wherein the stored processor-executable software instructions are configured to cause a processor to perform operations such that determining the probability value that identifies the likelihood that the detected flashing operation is the unauthorized flashing operation comprises determining the probability value based on a 53number of times that flashing operations have been detected on the mobile device(see US 20200042306, Kiyama, para. 0117, where a probability is determined based on the number of times software has been updated). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Keidar and Ayanam with the teaching of Kiyama because a user would have been motivated to enhance protection of software distribution, taught by Ayanam, by tracking the amount of software downloads, taught by Kiyama, in order to minimize distribution errors(see Kiyama,para. 0007)


5.) Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170093582, Keidar in view of US 20140317612, Ayanam and further in view US 20200042306, Kiyama and further in view of US 20140380293, Nagai

 	In regards to claim 8, the combination of Keidar, Ayanam and Kiyama teach the method of claim 7. The combination of Keidar, Ayanam and Kiyama do not teach wherein determining the probability value that identifies the likelihood that the detected flashing operation is the unauthorized flashing operation comprises determining, based on the evaluation result, whether an International Mobile Equipment Identity (IMEI) number, subsidy lock or security critical information was erased from the mobile device 	However, Nagai teaches wherein determining the probability value that identifies the likelihood that the detected flashing operation is the unauthorized flashing operation comprises determining, based on the evaluation result, whether an International Mobile Equipment Identity (IMEI) number, subsidy lock or security critical information was erased from the mobile device (see US 20140380293, Nagai, para. 0117, where a patch extraction unit determines whether a patch[i.e. security critical information] has been deleted[i.e. erased]).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Keidar, Ayanam and Kiyama with the teaching of Nagai because a user would have been motivated to select the optimum software patch for the system taught by the combination of Keidar, Ayanam and Kiyama in order to enable the system to perform at peak performance(see Nagai, para. 0008)6.) Claims 9, 18, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170093582, Keidar in view of US 20140317612, Ayanam and further in view US 20200042306, Kiyama and further in view of US 20140380293, Nagai and further in view of US 20190272113, Chamness

 	In regards to claim 9, the combination of Keidar, Ayanam, Kiyama, and Nagai teach the method of claim 8. The combination of Keidar, Ayanam, Kiyama, and Nagai do not teach further comprising setting the probability value greater than the threshold value in response to determining that the IMEI number, subsidy lock or security critical information was erased from the mobile device. However, Chamness teaches further comprising setting the probability value greater than the threshold value in response to determining that the IMEI number, subsidy lock or security critical information was erased from the mobile device (see US 20190272113, Chamness, para. 0042, where a probability exceeding a threshold may be indicative of information being deleted).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Keidar, Ayanam, Kiyama, and Nagai with the teaching of Chamness because a user would have been motivated to use probabilistic utilization of storage usage in the system taught by the combination of Keidar, Ayanam, Kiyama, and Nagai in order to minimize the risk of exceeding the storage capacity of the system(see Chamness, para. 0001)
 	In regards to claim 18, the combination of Keidar, Ayanam and Kiyama teach the mobile device of claim 17. The combination of Keidar, Ayanam and Kiyama do not teach wherein the hardware processor is configured with processor-executable software instructions to: determine the probability value that identifies the likelihood that the detected flashing operation is the unauthorized flashing operation by determining, based on the evaluation result, whether an International Mobile 49Attorney Docket No. 192091 Equipment Identity (IMEI) number, subsidy lock or security critical information was erased from the mobile device 	However, Nagai teaches wherein the hardware processor is configured with processor-executable software instructions to: determine the probability value that identifies the likelihood that the detected flashing operation is the unauthorized flashing operation by determining, based on the evaluation result, whether an International Mobile 49Equipment Identity (IMEI) number, subsidy lock or security critical information was erased from the mobile device (see US 20140380293, Nagai, para. 0117, where a patch extraction unit determines whether a patch[i.e. security critical information] has been deleted[i.e. erased]);  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Keidar, Ayanam and Kiyama with the teaching of Nagai because a user would have been motivated to select the optimum software patch for the system taught by the combination of Keidar, Ayanam and Kiyama in order to enable the system to perform at peak performance(see Nagai, para. 0008); and  	the combination of Keidar, Ayanam, Kiyama, and Nagai do not teach set the probability value greater than the threshold value in response to determining that the IMEI number, subsidy lock or security critical information was erased from the mobile device 	However, Chamness teaches set the probability value greater than the threshold value in response to determining that the IMEI number, subsidy lock or security critical information was erased from the mobile device (see US 20190272113, Chamness, para. 0042, where a probability exceeding a threshold may be indicative of information being deleted).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Keidar, Ayanam, Kiyama, and Nagai with the teaching of Chamness because a user would have been motivated to use probabilistic utilization of storage usage in the system taught by the combination of Keidar, Ayanam, Kiyama, and Nagai in order to minimize the risk of exceeding the storage capacity of the system(see Chamness, para. 0001)

 	In regards to claim 27, the combination of Keidar, Ayanam and Kiyama teach the non-transitory computer readable storage medium of claim 26. The combination of Keidar, Ayanam and Kiyama do not teach wherein: the stored processor-executable software instructions are configured to cause a processor to perform operations such that determining the probability value that identifies the likelihood that the detected flashing operation is the unauthorized flashing operation comprises determining, based on the evaluation result, whether an International Mobile Equipment Identity (IMEI) number, subsidy lock or security critical information was erased from the mobile device 	However, Nagai teaches wherein: the stored processor-executable software instructions are configured to cause a processor to perform operations such that determining the probability value that identifies the likelihood that the detected flashing operation is the unauthorized flashing operation comprises determining, based on the evaluation result, whether an International Mobile Equipment Identity (IMEI) number, subsidy lock or security critical information was erased from the mobile device (see US 20140380293, Nagai, para. 0117, where a patch extraction unit determines whether a patch[i.e. security critical information] has been deleted[i.e. erased]);  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Keidar, Ayanam and Kiyama with the teaching of Nagai because a user would have been motivated to select the optimum software patch for the system taught by the combination of Keidar, Ayanam and Kiyama in order to enable the system to perform at peak performance(see Nagai, para. 0008); and  	the combination of Keidar, Ayanam, Kiyama, and Nagai do not teach the stored processor-executable software instructions are configured to cause a processor to perform operations further comprising: setting the probability value greater than the threshold value in response to determining that the IMEI number, subsidy lock or security critical information was erased from the mobile device 	However, Chamness teaches the stored processor-executable software instructions are configured to cause a processor to perform operations further comprising: setting the probability value greater than the threshold value in response to determining that the IMEI number, subsidy lock or security critical information was erased from the mobile device (see US 20190272113, Chamness, para. 0042, where a probability exceeding a threshold may be indicative of information being deleted). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Keidar, Ayanam, Kiyama, and Nagai with the teaching of Chamness because a user would have been motivated to use probabilistic utilization of storage usage in the system taught by the combination of Keidar, Ayanam, Kiyama, and Nagai in order to minimize the risk of exceeding the storage capacity of the system(see Chamness, para. 0001)


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LANE whose telephone number is (571)270-7469.  The examiner can normally be reached on 571 270 7469 from 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taghi Arani, can be reached on 571 272 3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GREGORY A LANE/Examiner, Art Unit 2438                                                                                                                                                                                                        


/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438